Title: From James Madison to William Bradford, [early March] 1775
From: Madison, James
To: Bradford, William



Dear Sir,
[Early March 1775]

I intend to throw this in the way of Mr David Hoopes who I hear is setting out for Philada. As it is uncertain whether he may get it I shall only return a short answer to yours of Jany 4th. [Mr Dunlap’s mistake about price of his paper—the 2 Vol. of Papers too dear & vide lit.]
We had a report here a few days [ago] that the New Yorkers had again given way & that the assembly had voted the proceedings of the Congress illegal. It raised a surprizing spirit of indignation & resentment which however Subsided on the report’s being contradicted. The intimation you gave me of the state of affairs there prepared me to hear it without Surprize.
I lately saw in one of our Gazettes a pamphlet in answer to the friendly address &c: by what you informed me I conjecture it to have been written by Genl. Lee. It has much Spirit and Vivacity & contains some very sensible remarks. Some of our old bigots did not altogether approve the Strictures on the Clergy & King Charles; but it was generally, nay with this exception, universally, applauded. I wish most heartily we had Rivington & his ministerial Gazetteers for 24. hours in this place. Execrable as their designs are, they would meet with adequate punishment. How different is the Spirit of Virginia from that of N York? A fellow was lately tarred & feathered for treating one [of] our county committees with disre[s]pect; in NY. they insult the whole Colony and Continent with impunity!
Some persons have expressed to me a curiosity to See the Friendly Address &c and as you mention it as the best performance on that Side of the dispute & promise to Send it with Ferguson &c I should be obliged to you for it. If you should See Mr Hoops and are acquainted with him if he is not to much encumbered on his return perhaps he would be kind enough to bring them. I shall add no more at present for the reason above mentioned, but that I am Yours most Sincerely & affectionately:
JM Jun.
 